Illinois Official Reports

                                          Supreme Court




    Home Star Bank & Financial Services v. Emergency Care & Health Organization, Ltd.,
                                    2014 IL 115526



Caption in Supreme           HOME STAR BANK AND FINANCIAL SERVICES, Guardian of
Court:                       the Estate of Edward Anderson, a Disabled Person, et al., Appellees,
                             v. EMERGENCY CARE AND HEALTH ORGANIZATION, LTD.,
                             et al., Appellants.



Docket No.                   115526



Filed                        March 20, 2014



Held                         When a hospital’s emergency room physician responded to a Code
(Note: This syllabus         Blue by going to the intensive care unit, his alleged negligence there
constitutes no part of the   was not immunized by the Good Samaritan Act, even though no fee
opinion of the court but     was charged for his services, where he was expected to respond to
has been prepared by the     Code Blues as part of his job.
Reporter of Decisions
for the convenience of
the reader.)




Decision Under               Appeal from the Appellate Court for the First District; heard in that
Review                       court on appeal from the Circuit Court of Cook County, the Hon.
                             Elizabeth M. Budzinski, Judge, presiding.




Judgment                     Affirmed.
     Counsel on               Kevin J. Vedrine, Christopher J. Solfa and Robert L. Larsen, of
     Appeal                   Cunningham, Meyer & Vedrine, P.C., of Warrenville, for appellant.

                              Keith A. Hebeisen, of Clifford Law Offices, of Chicago (Robert P.
                              Sheridan, of counsel), for appellees.

                              Mary Alice McLarty and Valerie M. Nannery, of Washington, D.C.,
                              and James P. Costello, of Costello, McMahon, Burke & Murphy, Ltd.,
                              of Chicago, for amicus curiae American Association for Justice.




     Justices                 JUSTICE THOMAS delivered the judgment of the court, with
                              opinion.
                              Chief Justice Garman and Justices Freeman, Kilbride, Karmeier,
                              Burke, and Theis concurred in the judgment and opinion.



                                               OPINION

¶1         Plaintiffs, Darby Thomas and Home Star Bank & Financial Services, as guardian of the
       estate of Edward Anderson, a disabled person, filed suit against defendants Michael T.
       Murphy, D.O., and his employer, Emergency Care & Health Organization, Ltd. (ECHO),
       alleging that Dr. Murphy was negligent in treating Anderson. The circuit court of Cook County
       concluded that Dr. Murphy was immune from liability pursuant to section 25 of the Good
       Samaritan Act (the Act) (745 ILCS 49/25 (West 2010)) and granted summary judgment to
       defendants. Plaintiffs appealed, and the Appellate Court, First District, reversed and remanded.
       2012 IL App (1st) 112321. The court held that the Act was meant to apply to volunteers, not to
       those who treat patients within the scope of their employment and are compensated for doing
       so. We allowed defendants’ petition for leave to appeal and, for the reasons that follow, we
       affirm the appellate court.

¶2                                       BACKGROUND
¶3         On August 22, 2001, Anderson was admitted to Provena St. Mary’s Hospital through the
       emergency room and was later transferred to the intensive care unit. Anderson was diagnosed
       with epiglottitis. On August 25, Anderson began having labored breathing and pain on
       swallowing. A Code Blue was called at approximately 3:20 a.m. Dr. Murphy, who was
       working in the emergency room at the time, responded to the Code Blue and attempted to
       intubate Anderson. Anderson suffered a severe and permanent brain injury. Plaintiffs filed a
       negligence action against Dr. Murphy and ECHO, alleging that Dr. Murphy’s care and
       treatment of Anderson were the cause of Anderson’s injuries.


                                                  -2-
¶4       Dr. Murphy denied the allegations and moved for summary judgment, asserting that he was
     immune from liability for negligence under section 25 of the Act. ECHO later joined the
     motion for summary judgment. Section 25 provides as follows:
             “Any person licensed under the Medical Practice Act of 1987 or any person licensed to
             practice the treatment of human ailments in any other state or territory of the United
             States who, in good faith, provides emergency care without fee to a person, shall not, as
             a result of his or her acts or omissions, except willful or wanton misconduct on the part
             of the person, in providing the care, be liable for civil damages.” 745 ILCS 49/25 (West
             2010).
     Dr. Murphy contended that section 25 applied because he provided emergency care to
     Anderson, and Anderson was not billed for that care. Although ECHO had billed Anderson for
     services its physicians provided him during a previous emergency room visit on August 22,
     2001, it did not bill for Dr. Murphy’s services during the Code Blue. The hospital billed
     Anderson for supplies used during the Code Blue, but not for any physician’s services.
¶5       In their response to the motion for summary judgment, plaintiffs argued that the Good
     Samaritan Act was inapplicable because Dr. Murphy was simply doing his job when he treated
     Anderson, and he was not providing his services “without fee.” ECHO was the exclusive
     provider of emergency room physicians at Provena, and Dr. Murphy was under contract with
     ECHO. ECHO paid Dr. Murphy by the hour, and he was not allowed to bill patients directly.
     Plaintiffs argued that, just because no discrete bill was sent for Dr. Murphy’s services, that did
     not mean that Dr. Murphy was providing his services “without fee.”
¶6       The parties submitted various exhibits and discovery depositions in support of their
     positions. First, with respect to Dr. Murphy’s job responsibilities, an “independent contractor
     agreement” between ECHO and Dr. Murphy provided that Dr. Murphy would provide
     emergency medical services in the hospital’s emergency department and that he would be paid
     by the hour. The hourly amount would be the sole amount he would receive for his services. In
     addition to Dr. Murphy’s responsibilities in the emergency department, the agreement
     provided that Dr. Murphy would have the following “inpatient” responsibilities:
                 “Physician shall not provide any general or routine care of patients already
             hospitalized under the care of another physician.
                 However, in dire emergencies, i.e., cardiorespiratory (or impending) arrest,
             Physician may render service to any patient, as long as there is not an emergency
             department patient requiring his/her immediate presence, and only until the patient[’]s
             personal physician has assumed ongoing care.”
     The agreement further provided that Dr. Murphy would abide by, and render emergency
     medical services in accordance with, the bylaws, rules and regulations of the hospital and
     departmental policies and procedures, using his professional judgment.
¶7       The “exclusive emergency room services agreement” between ECHO and the hospital
     provided that ECHO would be the exclusive provider of emergency room physician services at
     the hospital. Under the agreement, the “primary obligation of ECHO’s physicians when in
     service at HOSPITAL’s emergency room shall be to care for any and all patients presenting
     themselves for treatment at the emergency room.” The agreement made clear that ECHO’s
     physicians were independent contractors rather than employees of the hospital, and that they
     were to provide treatment only until the patient’s attending physician could be present and

                                                 -3-
       assume responsibility. ECHO’s physicians were required to discharge their duties in
       accordance with the “Bylaws, Rules, Regulations, and policies of HOSPITAL and the
       MEDICAL STAFF Bylaws.” Further, ECHO would bill patients directly for the services its
       physicians provided.
¶8         The hospital’s “Clinical Operations/Nursing” policy set forth the procedures for the “Code
       Blue and Cardiac Arrest Team.” This policy set forth the Code Blue responsibilities of the ER
       physician as follows:
                    “Responds to all Code Blues in the hospital. Directs Code Blue Team in CPR,
               defibrillation and cardioversion and medication therapy. Intubates the patient. For
               DNR patients in Ancillary Departments, assess for Code continuance.”
       Nancy Frizzell, who was the nursing supervisor at St. Mary’s on the night of Anderson’s Code
       Blue, explained in her deposition that, although this document is a nursing policy, every
       employee of the hospital was expected to follow it. It was Frizzell’s experience that when a
       Code Blue occurs at night, the emergency room physician normally responds. She said that
       when a Code Blue was called, the emergency room doctor would drop what he or she was
       doing to respond to the code. Also, even when physicians on the unit responded to a Code
       Blue, the emergency room doctor would come when he or she could.
¶9         In his deposition, Dr. Murphy left no doubt that responding to Code Blues was part of his
       job:
                    “Q. Had you responded to any Code Blues at St. Mary’s before this one?
                    A. Yes.
                    Q. And was the emergency—was the emergency room physician on duty the
               physician who would be expected to respond to a Code Blue?
                    A. Yes.
                    Q. Were you the only emergency physician working at that—that night at the
               hospital?
                    A. Yes.
                    Q. As soon as you were notified of the code, did you go immediately to the room?
                    A. I believe so, yes.”
¶ 10       Dr. Joseph Danna, the president and CEO of ECHO, was more equivocal in his deposition.
       When asked whether it was part of Dr. Murphy’s job to respond to Code Blues, Danna said,
       “no,” and that it “was not an inherent prescribed part of his work, of his job.” Danna said that,
       rather, if there were a dire emergency elsewhere in the hospital, an ECHO physician would
       respond “in the manner a good samaritan would respond to that dire emergency.” He assumed
       that Dr. Murphy responded to the Code Blue because he was the only person available to
       respond. Danna was aware that ECHO physicians responded to Code Blues at the hospital, but
       said that he had “no understanding” that they were “part of the team.” Rather, they were one of
       many resources available, and an ECHO physician would typically be the last person that
       would respond.
¶ 11       Eunice Rimer was a certified registered nurse anesthetist who responded to Anderson’s
       Code Blue. She testified in her deposition that she had worked at the hospital since 1994 and it
       was her understanding that the emergency room physician would respond when Code Blues
       were called. According to Rimer, the emergency room physician was “usually there first.”

                                                   -4-
¶ 12       Anderson’s laryngologist, Kenneth Johnson, testified that he received a call at home during
       the early morning of August 25. He was told that Anderson was having serious respiratory
       problems and that Dr. Murphy, the emergency room physician, was attempting an intubation.
       It was Dr. Johnson’s understanding that an in-house emergency room physician would respond
       to Code Blues.
¶ 13       Paula Jacobi, the president and CEO of St. Mary’s, acknowledged in her deposition that
       ECHO’s agreement with the hospital did not specifically address whether ECHO physicians
       would respond to Code Blues. The nursing department “Code Blue and Cardiac Arrest Team”
       policy addressed the responsibility of the emergency room physician during a Code Blue, but
       Jacobi did not know if this was addressed in writing anywhere else. However, Jacobi testified
       that it had been hospital policy for many years that the emergency room physician would
       respond to Code Blues, but she did not know how that system was set up. Jacobi did not believe
       that anything specific needed to be said in the agreement with ECHO because she assumed that
       the long-standing practice would continue. If the emergency room physician was already
       treating a patient when the Code Blue was called, then the physician would have to exercise his
       medical judgment as to who had the more emergent needs.
¶ 14       With regard to billing for Code Blues, Jacobi explained that a Code Blue was a billable
       event. The hospital would typically bill for facility charges, and this was done in Anderson’s
       case. The hospital billed for the drugs and equipment used on Anderson during the Code Blue.
       ECHO was responsible for billing for the services of its physicians, and Jacobi did not know
       whether ECHO billed for the services of its physicians during Code Blues.
¶ 15       Dr. Danna explained that ECHO contracted with a company called Per-Se Technologies to
       do its billing. ECHO billed only for services that its physicians provided in the emergency
       department. According to Dr. Danna, ECHO would never bill when a physician responded to a
       code outside the emergency department. ECHO did not bill for the services Dr. Murphy
       provided to Anderson and had never received payment for those services. ECHO would also
       sometimes choose not to bill in a situation in which a patient was particularly unhappy with
       emergency department care, or when the patient simply came in for a recheck or something
       very minor. In such a situation, the emergency room physician would have to request that the
       patient not be billed.
¶ 16       Heather Cluver, the office manager for ECHO management and consulting, testified that
       she was not familiar with how billing would be handled for Code Blues. However, she testified
       that sometimes a decision was made not to bill a patient for services in the emergency
       department. In such a situation, a request not to bill would have to come from the physician,
       and it would go through Dr. Danna. Dr. Danna would decide whether the patient would be
       billed.
¶ 17       Richard Mullin, partner/owner of Abrix Emergency Billing Services, LLC, testified that
       Abrix provides billing services for physician practices. Abrix handled the billing for ECHO’s
       emergency room physicians from 1999 to 2003. ECHO would send a patient’s chart to Abrix,
       and then Abrix would bill the insurance company. Mullin testified that they would get records
       from ECHO only if a patient was treated in the emergency room. Abrix no longer had any
       records for Anderson; they would have either been destroyed pursuant to a retention policy or
       turned over to a succeeding entity. Mullin did not recall any situations in which ECHO sent
       patient records to Abrix but then requested that they not bill.

                                                  -5-
¶ 18        The trial court granted summary judgment to defendants. The court believed that Illinois
       law supported defendants’ position. Because ECHO never sent a bill to Anderson or his
       insurance carrier, Dr. Murphy was immune from liability under the Good Samaritan Act. The
       trial court acknowledged that a federal district court opinion, Henslee v. Provena Hospitals,
       373 F. Supp. 2d 802 (N.D. Ill. 2005), would have compelled the opposite result. However, the
       court found that Henslee was out of step with Illinois law. The trial court gave plaintiffs leave
       to file an amended complaint alleging wilful and wanton misconduct. Plaintiffs filed fourth
       and fifth amended complaints alleging wilful and wanton misconduct, and later asked the trial
       court to make a Rule 304(a) finding with respect to the summary judgment on the negligence
       counts. The court granted the motion, finding no just reason to delay appeal or enforcement of
       the order.
¶ 19        Plaintiffs appealed, and the Appellate Court, First District, reversed. The appellate court
       acknowledged that the rule developed in the Illinois cases was typified by the second district’s
       opinion in Estate of Heanue v. Edgcomb, 355 Ill. App. 3d 645 (2005), where the court held that
       application of section 25 of the Good Samaritan Act turned on whether or not the physician had
       billed for the emergency services. 2012 IL App (1st) 112321, ¶ 30. However, the appellate
       court determined that this construction was out of step with what the legislature intended in
       enacting section 25. The appellate court agreed with Henslee that the word “fee” in the statute
       is ambiguous. Id. ¶ 37. It could refer to a patient being billed for a service, but it could also
       encompass the physician being paid. Because the statute is ambiguous, the appellate court
       stated that it needed to consider other statutory construction aids to determine the legislature’s
       intent. Id. ¶¶ 36, 41. The appellate court considered the legislative history of section 25, the
       statement of legislative policy provided by the legislature in section 2 of the Act, and the
       consequences of construing the statute one way or the other. The appellate court ultimately
       concluded, as had Henslee, that the purpose of the Act is to promote volunteerism and that
       section 25 was never meant to apply to a physician who responds to an emergency because he
       or she is paid to do so. Id. ¶ 50. The court remanded to the trial court to consider Dr. Murphy’s
       alternative argument that he was entitled to summary judgment because he had not deviated
       from the standard of care. Id. ¶ 54.
¶ 20        This court allowed defendants’ petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26,
       2010). Additionally, this court allowed the American Association for Justice to file an amicus
       curiae brief in support of plaintiffs’ position. The Association contends that, until the appellate
       court’s decision in the present case, Illinois’s construction of its Good Samaritan statute was
       out of step with the way similar statutes are construed in other states.

¶ 21                                              ANALYSIS
¶ 22       This appeal arises from an order granting summary judgment to defendants. Summary
       judgment is proper when “the pleadings, depositions, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any material fact and that the moving
       party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2010). This
       court reviews summary judgment orders de novo. Schultz v. Illinois Farmers Insurance Co.,
       237 Ill. 2d 391, 399-400 (2010). Additionally, resolving the issue before the court requires us
       to construe section 25 of the Act, and issues of statutory construction are also reviewed
       de novo. Metropolitan Life Insurance Co. v. Hamer, 2013 IL 114234, ¶ 18.

                                                    -6-
¶ 23        Resolving the issue on appeal requires us to consider two different lines of authority
       interpreting section 25 of the Act. Defendants contend that the trial court properly granted
       them summary judgment under the law as it has always existed in Illinois. According to
       defendants, the correct interpretation of section 25 is found in such cases as Heanue and Neal
       v. Yang, 352 Ill. App. 3d 820 (2004). Under this interpretation, the word “fee” in the statute is
       unambiguous, and a physician is entitled to claim immunity for negligently performing
       emergency services so long as he or she does not bill the patient, and the decision not to bill is
       made in good faith. By contrast, plaintiffs contend that the correct interpretation of section 25
       is that set forth by the appellate court below and by the federal district court in Henslee. Under
       this view, “fee” is ambiguous and can refer either to a patient being billed or a physician being
       paid. Courts adopting this view have looked at other aids for construction to determine
       legislative intent, and have concluded that the Act was meant to apply only to those who
       volunteer their services.
¶ 24        The issue is thus one of statutory construction, and the principles guiding our review are
       familiar. The primary goal of statutory construction, to which all other rules are subordinate, is
       to ascertain and give effect to the intention of the legislature. Jackson v. Board of Election
       Commissioners, 2012 IL 111928, ¶ 48. The best indication of legislative intent is the statutory
       language, which must be given its plain and ordinary meaning. Metropolitan Life, 2013 IL
114234, ¶ 18. It is improper for a court to depart from the plain statutory language by reading
       into the statute exceptions, limitations, or conditions that conflict with the clearly expressed
       legislative intent. Id. Words and phrases should not be viewed in isolation, but should be
       considered in light of other relevant provisions of the statute. Midstate Siding & Window Co. v.
       Rogers, 204 Ill. 2d 314, 320 (2003). Further, each word, clause and sentence of a statute must
       be given a reasonable construction, if possible, and should not be rendered superfluous. Prazen
       v. Shoop, 2013 IL 115035, ¶ 21. Where statutory language is clear and unambiguous, it will be
       given effect without resort to other aids of construction. Kunkel v. Walton, 179 Ill. 2d 519, 534
       (1997). However, if the meaning of an enactment is unclear from the statutory language itself,
       the court may look beyond the language employed and consider the purpose behind the law
       and the evils the law was designed to remedy, as well as other sources such as legislative
       history. Gruszeczka v. Illinois Workers’ Compensation Comm’n, 2013 IL 114212, ¶ 12. A
       statute is ambiguous when it is capable of being understood by reasonably well-informed
       persons in two or more different senses. Id. ¶ 16. In determining legislative intent, we may also
       consider the consequences that would result from construing the statute one way or the other,
       and, in doing so, we presume that the legislature did not intend absurd, inconvenient, or unjust
       consequences. Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d 433, 441 (2010).
¶ 25        The predecessor statute to section 25 was section 2a of the Medical Practice Act. Ill. Rev.
       Stat. 1965, ch. 91, ¶ 2a. As originally enacted, the statute had a much narrower focus:
                “Any person licensed pursuant to this Act or any person licensed to practice the
                treatment of human ailments in any other state or territory of the United States, except a
                person licensed to practice midwifery, who in good faith provides emergency care
                without fee at the scene of a motor vehicle accident or in case of nuclear attack shall
                not, as a result of his acts or omissions, except wilful or wanton misconduct on the part
                of such person, in providing such care, be liable for civil damages.” Id.
       The statute underwent various amendments, and the legislature gradually broadened its scope.
       First, the legislature removed the words “motor vehicle,” thus broadening the statute to apply
                                                    -7-
       at the scene of any accident. Pub. Act 76-1205 (eff. Sept. 11, 1969) (amending Ill. Rev. Stat.
       1967, ch. 91, ¶ 21). The legislature later removed the phrase “victim of an accident at the scene
       of an accident or in case of nuclear attack” and simply replaced it with “person.” See Pub. Act
       78-385 (eff. Aug. 23, 1973) (amending Ill. Rev. Stat. 1971, ch. 91, ¶ 2a). At the same time, the
       legislature added in the requirement that, for the statute to apply, the physician must not have
       “prior notice of the illness or injury.” Id. In 1996, the legislature enacted the Good Samaritan
       Act, and the exemption that was originally provided for in section 2a of the Medical Practice
       Act became section 25 of the Good Samaritan Act. See 745 ILCS 49/25 (West 1996). Finally,
       the statute was amended in 1998 to eliminate the requirement that the physician must not have
       had prior notice of the injury.1 Pub. Act 90-742, § 40 (eff. Aug. 13, 1998). Thus, as currently
       enacted, the statute provides immunity when a physician in good faith renders emergency care
       without fee. However, there is now a division in the case law over what it means to render care
       “without fee.”
¶ 26        This court has not previously spoken on the scope of section 25. The appellate court,
       however, has considered several section 25 cases. In Johnson v. Matviuw, 176 Ill. App. 3d 907
       (1988), the court held that a physician who responded to a Code Blue at a nurse’s request could
       claim immunity under the Act because the patient had not been billed for the physician’s
       services. The court found that the record was unclear as to whether or not the physician had a
       preexisting duty to respond, but found this fact to be irrelevant. The court also did not consider
       it relevant that the emergency took place in a hospital setting. Rather, the court held that all that
       mattered for application of the statute was that the physician had responded to an emergency of
       which he or she had no prior notice and had not charged a fee. Johnson, 176 Ill. App. 3d at
       916-18. Subsequent decisions would continue to apply the Act to physicians who responded to
       emergencies in hospitals or medical centers. See, e.g., Neal, 352 Ill. App. 3d 820
       (anesthesiologist immune for alleged negligence during emergency delivery when she had no
       prior notice and did not charge a fee; court holds it irrelevant that she had a preexisting duty to
       treat plaintiff under her employment contract with hospital); Blanchard v. Murray, 331 Ill.
       App. 3d 961 (2002) (reversing summary judgment on basis that physician had prior notice of
       the emergency before going to hospital, but concluding that the statute otherwise would have
       provided immunity because no fee was charged); Rivera v. Arana, 322 Ill. App. 3d 641 (2001)
       (Act applied to physician who rendered emergency care in a medical center because no bill was
       sent for the services); Roberts v. Myers, 210 Ill. App. 3d 408 (1991) (physician who was not
       patient’s regular doctor immune from negligence claim involving emergency prenatal care and
       delivery because he had no prior notice of the illness or injury, responded to an emergency, and
       did not receive a fee for his services).
¶ 27        Originally, the courts were not willing to look into the reasons why a fee was not charged.
       For instance, in Villamil v. Benages, 257 Ill. App. 3d 81 (1993), a physician who was at the
       hospital delivered a baby in an emergency situation when the patient’s regular obstetrician did
       not respond to the call. Id. at 85. The patient sued the physician for malpractice, alleging that

           1
             At oral argument, defense counsel treated the “without prior notice” requirement that previously
       existed as synonymous with a requirement that the physician must not have had a preexisting duty to
       act. These are clearly not the same thing, as the facts of this case demonstrate. Dr. Murray did not have
       prior notice of Anderson’s emergency, but he had a duty to respond to such emergencies. See also Neal,
352 Ill. App. 3d at 830 (finding physician had preexisting duty to respond to the emergency but no prior
       notice of the emergency).
                                                       -8-
       his negligence in the delivery had caused the baby’s death. The plaintiff testified that she had
       received a cover letter requesting her public aid card so that public aid could be billed for the
       delivery. Id. at 89. However, neither public aid nor the plaintiff was ever actually billed for the
       delivery. Thus, the court held that the physician was immune. The court considered the request
       for the plaintiff’s public aid number to be irrelevant because, even if it showed an intent to bill,
       the controlling fact was that no bill was ever sent. Id. at 92.
¶ 28        Later, in Heanue, the appellate court would hold, for the first time, that the decision not to
       bill must be made in good faith for the Act to apply. In Heanue, the patient underwent an
       elective IJ dialysis catheter insertion and was then taken to the recovery room at Swedish
       American Hospital. Dr. Mark Whitman performed the procedure. A nurse later observed that
       the medication was not working and attempted to page Dr. Whitman. She could not get in
       touch with him, and Rockford Surgical Service sent Dr. Edgcomb, who was a partner of Dr.
       Whitman. Dr. Edgcomb took over the patient’s treatment. The plaintiffs brought a negligence
       action against Dr. Edgcomb, and he moved to dismiss, asserting immunity under the Act. The
       trial court granted the defendant’s motion. Heanue, 355 Ill. App. 3d at 646-47.
¶ 29        On appeal, the court first held that the existence of a preexisting duty to treat the patient
       was not fatal to a physician’s claim of immunity under the Act. Id. at 648. However, the court
       held that a preexisting duty could be relevant to whether a decision not to bill was in good faith.
       Id. at 650. The court rejected the plaintiffs’ argument that Dr. Edgcomb could not seek
       immunity under the Act because he received an economic benefit from his relationship with
       Rockford Surgical. Rather, the court held that the word “fee” in the Act has a set, narrow
       meaning: “a fee is generated by and tied to the service performed.” Id. at 649. Thus, because
       the patient was not billed for Dr. Edgcomb’s services, his treatment of her was without fee.
       However, the court held that previous Illinois decisions had failed to recognize that the term
       “good faith” in the statute modifies both “provides emergency care” and “without fee.” Id. at
       650. Thus, a physician who did not bill a patient simply to obtain immunity under the Act
       would not be acting in good faith. The court explained that it is at this part of the analysis that
       the preexisting duty issue might be relevant: if a physician has a preexisting duty to treat, and
       he or she ordinarily would bill for such services, then an inference may arise that the decision
       not to bill was not in good faith. Id. at 650-51. The court held that, on the record before it, there
       was an inference that the decision not to bill might not have been in good faith, because the
       patient was billed for treatment prior to and following the emergency on the same day. Thus,
       the court reversed and remanded for a determination of whether defendant’s decision not to
       charge a fee was in good faith. Id. at 651.
¶ 30        Thus, the law in Illinois at the time the federal district court issued its opinion in Henslee
       was that a physician would be immune under the Act if he or she, in good faith, provided
       emergency treatment and did not bill the plaintiff for his or her services. A preexisting duty to
       treat the plaintiff would not prevent application of the Act, and it did not matter if the physician
       received any sort of economic benefit or compensation for his time, assuming that he or she did
       not did not specifically bill the patient for the treatment he or she provided.
¶ 31        In Henslee, the court surveyed Illinois law and concluded that the Illinois decisions had
       strayed far from what the legislature intended in enacting the Good Samaritan Act. In that case,
       Dr. Drubka worked at Provena Immediate Care Center. He was employed and compensated by
       Midwest Emergency Associates (MEA), which had a contract with Provena St. Joseph’s
       Hospital to provide physicians for the Care Center and the emergency room. Dr. Drubka was
                                                     -9-
       paid on a per diem basis. He did not account for his time other than signing in an out of the care
       center, and he did not bill patients directly. MEA also did not bill patients directly, but rather
       billed the hospital for their physicians’ time. Provena was responsible for billing patients seen
       at the Care Center. Dr. Drubka was sued for his alleged negligent treatment of a patient who
       had a peanut allergy and had experienced an anaphylactic reaction from eating Chinese food.
       The patient was never billed for Dr. Drubka’s treatment at the Care Center, although she was
       billed for care she received after being transferred to Provena St. Joseph Hospital. Although
       the patient was never billed for Dr. Drubka’s treatment, Dr. Drubka was paid for working at the
       Care Center on the date in question. Henslee, 373 F. Supp. 2d at 804-05.
¶ 32       The plaintiffs brought suit in federal district court, because their suit included a claim that
       the defendants had violated the Emergency Medical Treatment and Labor Act (42 U.S.C.
       §§ 1395 et seq.). Henslee, 373 F. Supp. 2d at 805. Dr. Drubka moved for summary judgment
       on the state law negligence claim, arguing that he was immune under section 25 because the
       patient had not been billed for his treatment. The court denied the motion. The court noted that,
       as the Illinois Supreme Court had never interpreted section 25, its task was to resolve the state
       law question as it thought that this court would. Id. at 807 (citing United States v. Navistar
       International Transportation Corp., 152 F.3d 702, 713 (7th Cir. 1998)). The court ultimately
       concluded that this court would not follow the Illinois Appellate Court’s construction of the
       statute.
¶ 33       The court began by noting the narrow focus of the statute when it was originally enacted.
       As the court explained, the Act was originally designed to “encourage physicians fearful of
       malpractice suits to stop and render aid to those injured in automobile accidents.” Henslee, 373
F. Supp. 2d at 807. The court further noted that the legislature had included a statement of
       legislative purpose in the statute that showed that the intent of the Act was to encourage people
       to volunteer their time and talents to help others (see 745 ILCS 49/2 (West 2010)) and that the
       available legislative history also showed that the legislature’s intent was to promote
       volunteerism. Henslee, 373 F. Supp. 2d at 808. The court then reviewed the Illinois Appellate
       Court cases construing section 25 and determined that, despite the legislature’s clear intent in
       enacting the statute, the Illinois courts had used the statute almost exclusively to immunize
       doctors who provide emergency care in hospitals. Id. at 808-09.
¶ 34       Henslee determined that the Illinois appellate cases had gone astray in determining that the
       phrase “without fee” in the statute was clear and unambiguous. Because the courts in those
       cases saw no ambiguity in the statute, they did not consider any statutory construction aids. Id.
       at 812. Although the term is undefined in the statute, the Illinois courts had determined that the
       word “fee” “means only a situation where a patient is billed for the specific services the doctor
       provides.” Id. at 809. The court noted that the definition of “fee” is simply a “ ‘charge for labor
       or services, esp. professional services.’ ” Id. at 812 (quoting Black’s Law Dictionary 629 (7th
       ed. 1999)). The court found that the Illinois appellate court decisions had too narrowly
       considered only one side of a typical fee situation—the client being billed. However, the court
       found that a typical fee transaction implicitly includes two steps: a party being billed and a
       professional being paid. Henslee found that the term “fee” is broad enough to include either a
       doctor being paid for his services or a client paying a bill for the services. The court noted that,
       under this definition, a “fee” would exist when “a doctor is paid for the emergency services he
       renders.” Id.

                                                    - 10 -
¶ 35       Because it found the phrase “without fee” ambiguous, the court found it necessary to
       consider other statutory construction aids to determine the legislature’s intent. Once it did so,
       the court found it clear that a broader definition of “fee” than that adopted by the Illinois
       Appellate Court would better effectuate the legislature’s intent. The court found it beyond
       dispute that the legislature’s intent was to encourage and promote volunteerism, and a doctor
       who is paid for his services is not acting as a volunteer. The appellate court’s interpretation
       would thwart this clear legislative intent. Id. at 812-13. The court thus determined that Dr.
       Drubka could not claim immunity under the Act because he was paid for his time at the Care
       Center and simply responded to the emergency as part of his job. The court also determined
       that a broader definition of the word “fee” was necessary in light of modern billing practices:
       “because most doctors are no longer compensated directly by their patients, and thus it is
       difficult to link a charge for services and the eventual payment, a definition of ‘fee’ should
       include both the doctor’s compensation and the patient’s eventual payment.” Id. at 814.
¶ 36       Finally, the court determined that public policy considerations supported a broader
       meaning of the word “fee.” The court was concerned that physicians could engineer immunity
       by declining to bill for the specific service provided. The court noted that Heanue had
       addressed this problem by determining that the decision not to bill had to be made in good faith
       and not for the purpose of avoiding liability. However, the court did not consider that solution
       adequate to protect patients: “shifting the burden onto the plaintiff to prove the reasons why a
       hospital did or did not bill for specific services creates an unnecessary level of complex proof.”
       Id. The court was also concerned that the appellate court’s one-sided definition of “fee” could
       set up an inequitable situation where the Act would apply differently to those without means. A
       person who had private insurance and was billed for a doctor’s emergency treatment would be
       able to sue the doctor for negligent care. If the same doctor treated a poor person without
       insurance, the same doctor could be shielded from his negligence. Id. at 814-15.
¶ 37       A later federal district court opinion, Rodas v. SwedishAmerican Health System Corp., 594
F. Supp. 2d 1033 (N.D. Ill. 2009), would disagree with Henslee. Rodas concluded that, if asked
       to resolve the issue, this court would follow the long line of Illinois Appellate Court cases
       rather than rejecting them. Id. at 1041. Thus, Rodas granted summary judgment to two
       physicians, Dr. Seidlin and Dr. Soleanicov, who had provided emergency care to the patient
       during a delivery. Summary judgment was proper because “neither doctor billed plaintiff for
       their services rendered or received an economic benefit that was derived directly from the
       services performed.” Id.
¶ 38       The Seventh Circuit, however, reversed the summary judgments for both doctors. Rodas v.
       Seidlin, 656 F.3d 610 (7th Cir. 2011). The court concluded that, based on the facts before it, it
       was not required to resolve the conflict between Heanue and Henslee over whether receiving
       compensation for medical services was itself sufficient to put one outside the reach of the Good
       Samaritan statute. Id. at 628 n.4. The court believed that the defendants were reading Heanue
       too narrowly, and it determined that even Heanue would have mandated that the summary
       judgments be reversed. Id. at 626-28. With respect to Dr. Seidlin, the court concluded that
       material questions of fact existed as to whether the decision not to bill was made in good faith.
       Id. at 629. With respect to Dr. Soleanicov, the court found it irrelevant that the patient was not
       directly billed for her services. Dr. Soleanicov was paid a salary by University of Illinois
       College of Medicine at Rockford (UIC). The patient had been receiving her prenatal care from
       Crusader Central Clinic Association. Id. at 612. Crusader Clinic had an Agreement for
                                                   - 11 -
       Professional Services with UIC whereby UIC obstetricians and gynecologists would provide
       back-up professional services to Crusader Clinic patients who were admitted for treatment at
       local hospitals. Under the agreement, Crusader Clinic would pay UIC a fixed amount each
       year, and Crusader Clinic reserved the right to bill its patients after receiving documentation of
       services rendered from the UIC physician. Id. at 613; Rodas, 594 F. Supp. 2d at 1036. In this
       case, Dr. Soleanicov had submitted documentation to Crusader Clinic of the services she had
       provided to the patient. Rodas, 656 F.3d at 613. Crusader Clinic ultimately billed Medicaid for
       the delivery. Medicaid wrote off part of the amount and paid Crusader Clinic the remaining
       balance. Rodas, 594 F. Supp. 2d at 1037. The plaintiff was never billed directly from UIC or
       any of the physicians. Id. Seidlin and Soleanicov were paid their normal salary for the date in
       question, and neither received any additional compensation from the amount billed to
       Medicaid. Id. at 1037-38. Because Soleanicov submitted a billing form to Crusader Clinic,
       there was “no serious question that she charged a fee for her emergency services.” Rodas, 656
F.3d at 629. The court elaborated:
                “We see no evidence that the legislature, with its use of the unassuming word ‘fee’
                intended anything to turn on how a fee is processed or the compensation structures of
                the physicians who provide treatment. For good reason. The moment the General
                Assembly makes the coverage of the Good Samaritan Act turn on the business model
                used to collect physicians’ fees is the moment every medical practice restructures so
                that every doctor can be a good Samaritan. That outcome would do nothing to advance
                the enacted purpose of the Good Samaritan Act, which is to promote volunteerism and
                shield from liability ‘the generous and compassionate acts’ of Illinois citizens. 745
                ILCS 49/2.” Id. at 628.
¶ 39       Having considered all of the above authority, we must agree with Henslee that the term
       “fee” is ambiguous. We agree with that court that previous Illinois Appellate Court cases
       simply assumed that the term was unambiguous and gave it its narrowest possible definition.
       This resulted in a line of cases that thwarted unmistakably obvious legislative intent. As
       Henslee correctly pointed out, the term “fee” is broad enough to include both a patient being
       billed and a doctor being paid. The term “fee” is variously defined as “compensation often in
       the form of a fixed charge for professional service” (emphasis added) (Webster’s Third New
       International Dictionary 833 (2002)); “[a] charge for labor or services, esp. professional
       services” (Black’s Law Dictionary 647 (8th ed. 2004)); “[a] recompense for an official or
       professional service or a charge or emolument or compensation for a particular act or service.
       A fixed charge or perquisite charged as recompense for labor; reward, compensation, or wage
       given to a person for performance of services or something done or to be done” (emphasis
       added) (Black’s Law Dictionary 553 (5th ed. 1979)); “payment asked or given for professional
       services” (emphasis added) (Webster’s New World Dictionary 512 (2d coll. ed. 1986)); “a
       charge or payment for services” (emphasis added) (The Random House Dictionary of the
       English Language 521 (1983)). One can find dictionary definitions to support either the
       definition adopted by the previous appellate court decisions or by Henslee and the appellate
       court below. The existence of these different dictionary definitions, each which would make
       sense in the statute, indicates that the term is ambiguous. See Landis v. Marc Realty, L.L.C.,
       235 Ill. 2d 1, 11 (2009). The term is clearly capable of being understood by reasonable persons
       in more than one way.


                                                   - 12 -
¶ 40       Thus, we find it necessary to turn to other statutory construction aids to determine the
       legislature’s intent in enacting the statute. First, we note that the legislature chose the title
       “Good Samaritan Act” for the statute. While a statute’s title cannot be used to limit the plain
       meaning of statutory text, it can provide guidance in resolving statutory ambiguities. Alvarez v.
       Pappas, 229 Ill. 2d 217, 230-31 (2008). As Webster’s explains, the term “Good Samaritan”
       derives from the biblical parable found at Luke 10:30-37, and refers to “one who
       compassionately renders personal assistance to the unfortunate.” Webster’s Third New
       International Dictionary 979 (2002); see also The Random House Dictionary of the English
       Language 609 (1983) (defining “good Samaritan” as “a person who gratuitously gives help or
       sympathy to those in distress” (emphasis added)). Moreover, a “good Samaritan law” has a
       commonly understood meaning in the law. See Black’s Law Dictionary 715 (8th ed. 2004)
       (explaining that a “good-samaritan law” is a “statute that exempts from liability a person (such
       as an off-duty physician) who voluntarily renders aid to another in imminent danger but
       negligently causes injury while rendering the aid” (emphases added)).
¶ 41       Second, the legislature left no doubt that it intended the commonly understood meaning of
       “good Samaritan law” when it enacted the “Good Samaritan Act.” In the Act, the legislature
       codified a statement of legislative purpose to make its intentions clear:
                    “§ 2. Legislative purpose. The General Assembly has established numerous
                protections for the generous and compassionate acts of its citizens who volunteer their
                time and talents to help others. These protections or good samaritan provisions have
                been codified in many Acts of the Illinois Compiled Statutes. This Act recodifies
                existing good samaritan provisions. Further, without limitation the provisions of this
                Act shall be liberally construed to encourage persons to volunteer their time and
                talents.” (Emphases added.) 745 ILCS 49/2 (West 2010).
¶ 42       Third, during the legislative debates on the various amendments to the statute, the
       legislators who spoke out about the statute’s purpose clearly indicated that its purpose is to
       promote volunteerism. In the legislative debates on Public Act 78-385 (eff. Aug. 28, 1973),
       which added the “prior notice” requirement to the statute, Senator Schaffer explained:
                “This bill only gives a doctor a safeguard that [sic] if he comes upon an emergency
                situation if one of us falls down the stairs and rolls to the foot of the stairs here and a
                doctor treats us, and this is on the spot, not in his doctor’s office or in the hospital on the
                operating table, that he has a little protection that if we have bad effects because he
                wasn’t able to do the things he might do in a hospital, he would be somewhat
                protected.” (Emphasis added.) 78th Ill. Gen. Assem., Senate Proceedings, May 22,
                1973, at 49-50 (statements of Senator Schaffer).
¶ 43       When the legislature enacted Public Act 90-742, which removed the “prior notice”
       requirement, Representative Lang asked Representative Winters whether it was his position
       that “ ‘the passage of th[e] [Act] would encourage good samaritans to do the right thing on the
       streets of Illinois, I suppose, without fear of repercussions in a court of law.’ ” Representative
       Winters responded, “ ‘[t]hat is exactly the point of the Bill. To make it patently obvious to
       anyone that this state does encourage voluntary action that professionals who do that kind of
       action, will not have repercussions against them for their voluntary action.’ ” (Emphases
       added.) 89th Ill. Gen. Assem., House Proceedings, Mar. 25, 1996, at 100 (statements of
       Representatives Lang and Winters).

                                                     - 13 -
¶ 44       This same exchange between Representatives Lang and Winters also shows that the
       legislature intended a broad and flexible definition of the word “fee”:
                    “Lang: ‘Just to clarify this. It only covers services that are rendered without
               compensation. Is this correct?’
                    ***
                    Winters: ‘That is correct. If a person is serving under … you know, for pay in his
               line of duty, this Good Samaritan Bill would not affect that. He would still be liable for
               lawsuits. It’s only where there is no compensation.’ ” (Emphases added.) 89th Ill. Gen.
               Assem., House Proceedings, Mar. 25, 1996, at 100-01 (statements of Representatives
               Lang and Winters).
¶ 45       Fourth, as persuasively argued by the California Court of Appeals in Colby v. Schwartz,
       144 Cal. Rptr. 624 (Cal. Ct. App. 1978), physicians who respond to emergencies because they
       are paid to do so do not need the incentive to act that is at the very heart of Good Samaritan
       statutes. In that case, several physicians responded to an emergency in a hospital because they
       were serving on the hospital’s emergency call surgical panel. Id. at 626. When they were sued
       for negligence, they claimed immunity under California’s Good Samaritan statutes, which
       were similar to the Illinois statute, but did not say anything about compensation. The court
       explained that the purpose of Good Samaritan statutes is to encourage people to act when they
       otherwise have no duty to do so:
                    “Sections 2144 and 2144.5 were enacted to aid the class of individuals though
               requiring immediate medical care were not receiving it. Typically, it was the roadside
               accident victim who, as a result of the strictures of the common law malpractice
               doctrines, was left uncared for. However, hospital patients, such as the decedent have
               historically enjoyed the benefits of full medical attention. There is no need for special
               legislation to encourage physicians to treat this class of individuals.
                    On the other side of the doctor-patient equation, sections 2144 and 2144.5 were not
               directed towards the class of physicians of which defendants are members. Physicians,
               like defendants, who treat patients requiring immediate medical care as part of their
               normal course of practice do not need the added inducement that immunity from civil
               liability would provide. Moreover, excusing such physicians of their negligence could
               have the adverse effect of lowering the quality of their medical care without
               justification. And further, to extend immunity to such physicians would deny an overly
               broad spectrum of malpractice victims of their legal remedies.” Id. at 628; see also
               Clayton v. Kelly, 357 S.E.2d 865, 868 (Ga. App. 1987) (explaining that, if a doctor
               responds to an emergency because his employment requires him to do so, then he does
               not need a special inducement to offer aid).
¶ 46       Fifth, Colby also recognized that immunity is important in this volunteer setting because
       the physician will likely be acting without the necessary equipment and facilities, and might be
       acting outside of his area of expertise:
                    “These sections were directed towards physicians who, by chance and on an
               irregular basis, come upon or are called to render emergency medical care. Often,
               under these circumstances, the medical needs of the individual would not be matched
               by the expertise of the physician and facilities could be severely limited. The general
               practitioner might well find himself treating an individual for needs outside his training

                                                   - 14 -
               or the specialist forced to practice in an unrelated speciality. However, in the instant
               case, defendants in performing the exploratory surgical procedure were practicing
               within their area of expertise and with all of the benefits of full hospital facilities. It is
               therefore not unreasonable to hold them to the level of skill and training required under
               such circumstances.” Colby, 144 Cal. Rptr. at 628.
¶ 47       Sixth, in determining legislative intent, we will consider the consequences of construing
       the statute one way or another, and we will presume that the legislature did not presume
       absurd, unjust, or inconvenient results. Solon, 236 Ill. 2d at 441. Here, those considerations
       clearly support a broad, flexible reading of the word “fee.” As detailed above, the broader
       definition of “fee” first adopted by the Henslee court will effectuate the legislature’s clear
       intent. Under this definition, volunteerism is promoted. By contrast, the narrow definition
       previously adopted by the appellate court thwarts legislative intent. Rather than promoting
       volunteerism, that interpretation simply promotes immunity for doctors who do not bill. But
       the appellate court has never explained why the legislature would intend such a thing, and has
       never attempted to justify its interpretation from a policy standpoint. In fact, the appellate court
       has previously acknowledged that its interpretation of section 25 is contrary to the statement of
       legislative purpose. See, e.g., Neal, 352 Ill. App. 3d at 826. This was a result of the appellate
       court assuming that the statute is clear and unambiguous. See id.
¶ 48       Another consequence of employing the narrow interpretation of “fee” is that an unfair
       system could emerge in which the wealthy had a greater access to justice than the poor. As the
       appellate court noted below:
               “Heanue’s one-sided definition of ‘fee’ could result in a disparity of legal remedies
               between the affluent and the less-privileged. See Ben Bridges, Comments, Curb Your
               Immunity: The Improper Expansion of Good Samaritan Protection in Illinois, 34 S. Ill.
               U. L.J. 373, 391 (2010). If a hospital physician paid by the hour negligently provided
               emergency care to an affluent patient and the patient or the patient’s insurer was billed
               for that care, the doctor would not be immune under the Act. Bridges, supra, at 391. If
               the same doctor provided negligent emergency care to an indigent uninsured patient
               and the hospital did not bill the patient because it would not be able to collect payment,
               the doctor would be immune under the Act. Bridges, supra, at 391. The affluent patient
               would be able to file a negligence action against the physician and the indigent patient
               would not. Bridges, supra, at 391. The physician could arguably provide substandard
               care to all poor, uninsured patients because those patients would have no legal recourse
               against him. Bridges, supra, at 391. The legislature cannot have intended such a
               result.” 2012 IL App (1st) 112321, ¶ 47.
¶ 49       And finally, as Henslee pointed out, giving “fee” its narrowest possible definition makes
       the statute difficult to apply, given the modern realities of billing for medical services:
               “[B]illing for medical services is no longer a simple transaction between two parties.
               Before the days of private health insurance, physician’s groups, and Medicaid, doctors
               used to bill patients directly for their services; in return, the patient would pay the
               doctor directly. Charging for medical services is no longer so simple. For example, in
               this case, Dr. Drubka worked for MEA, which had a contract with Provena Saint
               Joseph’s Hospital to provide physicians for both the hospital emergency room and the
               Care Center. The doctors never billed the patients directly; neither, for that matter, did
               MEA. Instead, the hospital billing department was the unit responsible for charging
                                                     - 15 -
               Johnson for Dr. Drubka’s services. Had the hospital billed Johnson for Dr. Drubka’s
               services, it would have had to send a bill to Johnson specifying the doctor’s individual
               services and then most likely attempt to collect money from Johnson’s insurance
               carriers. Paying Dr. Drubka a per diem fee for his services was a system most likely
               constructed by the hospital to deal with the realities of the new generation of health care
               in this country.” Henslee, 373 F. Supp. 2d at 813-14.
       Henslee thus concluded that “fee” should be given a broader reading than that previously
       adopted by the Illinois Appellate Court, because “it is difficult to link a charge for services and
       the eventual payment.” Id. at 814.
¶ 50       Considering all of the above, we agree with the appellate court below that “fee” must be
       given a broader definition than that employed by the earlier appellate court decisions. The
       phrase “without fee” is ambiguous, and giving it a construction that includes a doctor’s
       compensation will ensure that the legislature’s intent is effectuated rather than thwarted. We
       agree with the appellate court’s conclusion that Dr. Murphy did not provide his services to
       Anderson “without fee.” He was fully compensated for his time that day, and it is clear that he
       responded to the emergency not because he was volunteering to help but because it was his job
       to do so. Dr. Murphy testified that it was his responsibility to respond to Code Blues.
       Moreover, it is clear from both the agreement that ECHO had with the hospital and the
       agreement that ECHO had with Dr. Murphy that ECHO physicians were required to comply
       with hospital policies, and the hospital’s written policy made clear that emergency room
       physicians were to respond to Code Blues. The agreement between Dr. Murphy and ECHO
       also specifically addresses physicians responding to emergencies outside the emergency room.
       In his brief before this court, Dr. Murphy made a very short argument that he was a volunteer.
       However, at oral argument his attorney conceded that Dr. Murphy was not a volunteer in this
       situation and that he could not ignore a Code Blue if he was available. The evidence marshaled
       for and against the summary judgment motion supports no conclusion other than that Dr.
       Murphy responded to the Code Blue because it was his job to do so. The legislature never
       intended that Good Samaritan immunity would be available in this situation.

¶ 51                                        CONCLUSION
¶ 52       We thus conclude that Dr. Murphy did not provide his services “without fee,” and he may
       not claim immunity under the Good Samaritan Act. We therefore affirm the decision of the
       appellate court, which reversed the summary judgment in favor of Dr. Murphy and remanded
       for a determination of Dr. Murphy’s alternative argument in support of summary judgment.

¶ 53      Affirmed.




                                                   - 16 -